                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN



 UNITED STATES OF AMERICA,

        Plaintiff,
                                                                Hon. Gordon J. Quist
 v.
                                                                Case No. 1:18-cr-00242
 DEVIN DEVON-MOORE LEWIS,

        Defendant.
 ________________________________/


                          REPORT AND RECOMMENDATION

       Pursuant to W.D.Mich. LCrR. 11.1, I conducted a plea hearing in the captioned

case on July 2, 2019, after receiving the written consent of defendant and all counsel. At

the hearing, defendant Devin Devon-Moore Lewis entered a plea of guilty to Counts 1

and 4 of the Superseding Indictment in exchange for the undertakings made by the

government in the written plea agreement. Count 1 charges defendant with being a felon

in possession of a firearm in violation of 18 U.S.C. § 922(g)(1). Count 4 charges defendant

with brandishing a firearm in furtherance of drug trafficking, in violation of 18 U.S.C.

§ 924(c)(1)(A)(ii). On the basis of the record made at the hearing, I find that defendant is

fully capable and competent to enter an informed plea; that the plea is made knowingly

and with full understanding of each of the rights waived by defendant; that it is made

voluntarily and free from any force, threats, or promises, apart from the promises in the

plea agreement; that the defendant understands the nature of the charge and penalties

provided by law; and that the plea has a sufficient basis in fact.
       I therefore recommend that defendant's plea of guilty to Counts 1 and 4 of the

Superseding Indictment be accepted, that the court adjudicate defendant guilty, and that

the written plea agreement be considered for acceptance at the time of sentencing.

Acceptance of the plea, adjudication of guilt, acceptance of the plea agreement, and

imposition of sentence are specifically reserved for the district judge.


Dated: July 2, 2019                                       /s/ Ellen S. Carmody
                                                         ELLEN S. CARMODY
                                                         U.S. Magistrate Judge




       OBJECTIONS to this Report and Recommendation must be filed with the Clerk of

Court within 14 days of the date of service of this notice. 28 U.S.C. § 636(b)(1)(C). Failure

to file objections within the specified time waives the right to appeal the District Court’s

order. Thomas v. Arn, 474 U.S. 140, 155 (1985); United States v. Walters, 638 F.2d 947,

949-50 (6th Cir. 1981).




                                             2
